DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on September 20, 2022 have been considered by the examiner (see attached PTO-1449 form).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,188,591, Claims 1-20 of U.S. Patent No. 10,229,198, Claims 1-19 of U.S. Patent No. 9,398,350 and Claims 1-18 of U.S. Patent No. 8,745,684.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 21-40 is anticipated by the conflicting patented Claims 1-20 of U.S. Patent No. 11,188,591, Claims 1-20 of U.S. Patent No. 10,229,198, Claims 1-19 of U.S. Patent No. 9,398,350 and Claims 1-18 of U.S. Patent No. 8,745,684.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP § 804 (II)(B)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for accessing, means for determining, means for matching in claim 21;  means for returning in claim 22; means for matching in claim 26; means for determining in claim 27.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25, 28-32 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowitz (U.S. Patent No. 7,308,464) in view of Dimitrova et al. (U.S. Patent No. 6,925,197).

Regarding claim 21, Nowitz discloses means for accessing to: access an address for an online media asset (see col. 6, lines 34-55 and fig. 2, URI of the home page of the web site (i.e., www.cnn.com)); 
access metadata associated with the online media asset, wherein the metadata includes an asset attribute (see col. 4, lines 11-25, col. 6, lines 59-col. 7, lines 8, fig. 2 and 3; metadata associated with media file.  Media files includes audio, video, textual, multimedia data files and streaming media files); 
means for determining to determine whether the asset attribute identifies at least one of a cast member or crew member (see col. 6, lines 59-col. 7, lines 8; actor Brad Pitt).
However, Nowitz et al. is silent as to means for matching to match the online media asset to an offline media asset by prioritizing offline media assets having a matching asset attribute, the offline media asset including at least one of audio or video.
In an analogous art, Dimitrova et al. discloses matching to match the online media asset to an offline media asset by prioritizing offline media assets having a matching asset attribute, the offline media asset including at least one of audio or video (see col. 2, lines 30-col. 3, line 43, figs. 1A, 1B; matching of actor/actress and sorting to keep models having the highest degree of certainty according to a predetermined threshold in a database).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Nowitz et al. with the teachings of Dimitrova et al., the motivation being so a user can query information by entry of actor name.  

Regarding claim 28, claim 28 is rejected for the same reason set forth in the rejection of claim 21.

Regarding claim 35, claim 35 is rejected for the same reason set forth in the rejection of claim 21.

Regarding claims 22, 29 and 36, Nowitz et al. and Dimitrova et al. discloses everything claimed as applied above (see claims 21, 28 and 35).  Nowitz et al. discloses a means for returning to return an asset identifier identifying to the offline media asset (see col. 13, lines 17-34).

Regarding claims 23, 30 and 37, Nowitz et al. and Dimitrova et al. discloses everything claimed as applied above (see claims 22, 29 and 36).  Nowitz et al. discloses
wherein the asset identifier is an ID field of a commercial database of media asset listings (see col. 13, lines 35-57).

Regarding claims 24, 31 and 38, Nowitz et al. and Dimitrova et al. discloses everything claimed as applied above (see claims 21, 28 and 35).  Nowitz et al. discloses wherein both the online media asset and the corresponding offline media asset are videos (see col. 15, lines 4-24). 

Regarding claims 25, 32 and 39, Nowitz et al. and Dimitrova et al. discloses everything claimed as applied above (see claims 24, 31 and 38).  Nowitz et al. discloses wherein the videos are one or more of the following: television shows, television episodes, movies, television series, music videos, televised sports events, or televised events (see col. 15, lines 4-24; movies and television programs).

Claims 26, 33 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowitz et al. and Dimitrova et al. as applied to claims 25, 28 and 35 above, and further in view of Godwin et al. (U.S. Pub. No. 2006/0146436).

Regarding claims 26, 33 and 40, Nowitz et al. and Dimitrova et al. discloses everything claimed as applied above (see claims 25, 28 and 35).  However, Nowitz et al. and Dimitrova et al. are silent as to wherein the means for matching: retrieves a first candidate list of series; produces a set of matching candidate episodes from the first candidate list of series; and determines a subset of episodes from the set of match candidate episodes, wherein the corresponding offline media asset is one of the subset of episodes.
Godwin et al. discloses wherein the means for matching: retrieves a first candidate list of series (see paragraphs 0005; displaying identifiers for one or more series of television shows or radio shows); 
produces a set of matching candidate episodes from the first candidate list of series (see paragraphs 0065, fig. 11); and 
determines a subset of episodes from the set of match candidate episodes, wherein the corresponding offline media asset is one of the subset of episodes (see paragraphs 0033, 0037, 0039; relationships between episodes of a series can be determined).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Nowitz et al. and Dimitrova et al. with the teachings of Godwin et al., the motivation being for the advantage of providing matching episodes and index the episodes based on the criteria.  

Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowitz et al. and Dimitrova et al. as applied to claims 21 and 28 above, and further in view of Potrebic et al. (U.S. Pub. No. 2006/0026647).

Regarding claims 27 and 34, Nowitz et al. and Dimitrova et al. discloses everything claimed as applied above (see claims 21 and 28).  However, Nowitz et al. and Dimitrova et al. are silent as to wherein the means for determining normalizes the asset attribute.

Potrebic et al. discloses wherein the means for determining normalizes the asset attribute (see paragraph 0096; sorting actor/actress names in alphabetical order).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Nowitz et al. and Dimitrova et al. with the teachings of Potrebic et al., the motivation being for the advantage of enabling users to find and view programs.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 21, 2022.